1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 COLONY INSURANCE COMPANY,

 8          Plaintiff-Appellee,

 9 v.                                                                                    NO. 30,391

10 SUZANNE GUEST and THE GUEST
11 LAW FIRM, P.C.,

12          Defendants-Appellants,

13 and

14 CHERYL McLEAN,

15          Defendant-Appellee.

16 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
17 Beatrice J. Brickhouse, District Judge

18 Krehbiel Law Office, P.C.
19 Lorri Krehbiel
20 Albuquerque, NM

21 Edward F. Messett
22 Albuquerque, NM

23 for Appellee Colony Insurance Co.

24 Guest Law Firm, P.C.
 1 Suzanne R. Guest
 2 Phoenix, Az

 3   for Appellants
 4   Garcia & Vargas, LLC
 5   Ray M. Vargas II
 6   Santa Fe, NM

 7 for Appellee Cheryl McLean




 8                           MEMORANDUM OPINION

 9 CASTILLO, Judge.

10        Summary dismissal was proposed for the reasons stated in the notice of

11 proposed disposition. No memorandum opposing summary dismissal has been filed,

12 and the time for doing so has expired.

13        Dismissed.

14        IT IS SO ORDERED.


15                                          ___________________________________
16                                          CELIA FOY CASTILLO, Judge
17 WE CONCUR:



18 __________________________________
19 MICHAEL E. VIGIL, Judge



                                              2
1 __________________________________
2 TIMOTHY L. GARCIA, Judge




                                  3